Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
Claims 1-20 are rejected under 35 U.S.C. 101 as independent claims 1, 13 and 16 are claiming the same invention as that of claims 1, 13 and 16 of prior U.S. Patent No. 11,257,437. This is a statutory double patenting rejection. See the table below illustrating claim 1 of the Application and Patent

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


App 17/675,406				US Patent #: 11,257,437
1. A pixel of a light-emitting display device, the pixel comprising: a capacitor including a first electrode coupled to a line of a first power supply voltage, and a second electrode coupled to a gate node;
1. A pixel of a light-emitting display device, the pixel comprising: a capacitor including a first electrode coupled to a line of a first power supply voltage, and a second electrode coupled to a gate node
a first transistor including a gate coupled to the gate node, a first terminal, and a second terminal;
; a first transistor including a gate coupled to the gate node, a first terminal, and a second terminal;
a second transistor including a gate receiving a gate writing signal, a first terminal coupled to a data line, and a second terminal coupled to the first terminal of the first transistor;  
a second transistor including a gate receiving a gate writing signal, a first terminal coupled to a data line, and a second terminal coupled to the first terminal of the first transistor;
a third transistor including a gate receiving a scan signal, a first terminal coupled to the second terminal of the first transistor, and a second terminal coupled to the gate node
a third transistor including a gate receiving a scan signal, a first terminal coupled to the second terminal of the first transistor, and a second terminal coupled to the gate node
a fourth transistor including a gate receiving a gate initialization signal, a first terminal coupled to a line of an initialization voltage, and a second terminal coupled to an anode of a light-emitting diode
a fourth transistor including a gate receiving a gate initialization signal, a first terminal coupled to a line of an initialization voltage, and a second terminal coupled to an anode of a light-emitting diode
; a fifth transistor including a gate receiving a first emission signal, a first terminal coupled to the line of the first power supply voltage, and a second terminal coupled to the first terminal of the first transistor;
; a fifth transistor including a gate receiving a first emission signal, a first terminal coupled to the line of the first power supply voltage, and a second terminal coupled to the first terminal of the first transistor;
a sixth transistor including a gate receiving a second emission signal, a first terminal coupled to the second terminal of the first transistor, and a second terminal coupled to the anode 20of the light-emitting diode;
a sixth transistor including a gate receiving a second emission signal, a first terminal coupled to the second terminal of the first transistor, and a second terminal coupled to the anode of the light-emitting diode;
and a second terminal coupled to the anode of the light-emitting diode; and the light-emitting diode including the anode, and a cathode coupled to a line of a second power supply voltage,
and a second terminal coupled to the anode of the light-emitting diode; and the light-emitting diode including the anode, and a cathode coupled to a line of a second power supply voltage,
wherein the scan signal and the gate writing signal are provided at a first frequency, and the first emission signal, the second emission signal and the gate initialization signal are provided at a second frequency higher than the first frequency.
wherein the scan signal and the gate writing signal are provided at a first frequency, and the first emission signal, the second emission signal and the gate initialization signal are provided at a second frequency higher than the first frequency.



Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The applicant must properly traverse the double patenting rejection before the claims will be reviewed and prior to any final disposition can be determined however the claims maybe allowable over the prior art after a review of the amended claim.

As the claims are presently present the representative closest prior art is Lee US Patent Application (20180174514), hereinafter “Lee” and Lee US Patent Application (20190051250), hereinafter “Lee II’, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “a fourth transistor including a gate receiving a gate initialization signal, a first terminal coupled to a line of an initialization voltage, and a second terminal coupled to an anode of a light-emitting diode; a fifth transistor including a gate receiving a first emission signal, a first terminal coupled to the line of the first power supply voltage, and a second terminal coupled to the first terminal of the first transistor; a sixth transistor including a gate receiving a second emission signal, a first terminal coupled to the second terminal of the first transistor, and a second terminal coupled to the anode of the light-emitting diode; and the light-emitting diode including the anode, and a cathode coupled to a line of a second power supply voltage, wherein the scan signal and the gate writing signal are provided at a first frequency, and the first emission signal, the second emission signal and the gate initialization signal are provided at a second frequency higher than the first frequency” of the claimed invention. Claims 2-12; 14 & 15; and17-20 depend from claim 1, 13 and 16 respectively and as such the claims would be allowed when the independent claims are in position for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/           Examiner, Art Unit 2694